—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered September 5, 1996, convicting defendant, after a jury trial, of one count of robbery in the second degree and two counts of assault in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 5 to 10 years and 3x/2 to 7 years, consecutive to a term of 3V2 to 7 years, unanimously affirmed.
Brief and limited background testimony concerning one of the arresting officer’s service with the Emergency Services Unit could not have deprived defendant of a fair trial. Concur— Sullivan, J. P., Williams, Rubin, Andidas and Friedman, JJ.